                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DON COOK, individually and as parent                                                  PLAINTIFFS
and next friend of D; and ELIZABETH JACOBY,
individually and as parent and next friend of D

v.                                    No. 4:17CV00218 JLH

LITTLE ROCK SCHOOL DISTRICT                                                          DEFENDANT

                                           JUDGMENT

       Pursuant to the Opinion and Order entered separately today, judgment is entered in favor of

the Little Rock School District on the claims of Don Cook, individually and as parent and next friend

of D, and Elizabeth Jacoby, individually and as parent and next friend of D. The complaint of Don

Cook, individually and as parent and next friend of D, and Elizabeth Jacoby, individually and as

parent and next friend of D, is hereby dismissed with prejudice.

       IT IS SO ORDERED this 3rd day of October, 2018.



                                                      __________________________________
                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
